Filed:  July 21, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Applicationfor Reinstatement ofDENI STARR,
	Applicant.
(OSB 94-191; SC S41967)
	En Banc
	Application for reinstatement to the practice of law in
Oregon.
	Submitted on the record and Special Master's Report December
7, 1999.
	Deni Starr, pro se, filed the brief.				
	Lia Saroyan, Disciplinary Counsel, Lake Oswego, for the
Oregon State Bar.	
	PER CURIAM
	Applicant's application for reinstatement to the Oregon
State Bar is denied.
		PER CURIAM
		Applicant Deni Starr was suspended from the practice of
law in 1995 and again in 1998.  She seeks reinstatement as an
active member of the Oregon State Bar (the Bar) under Bar Rule of
Procedure (BR) 8.1.  She has the burden of establishing, by clear
and convincing evidence, that she "has the requisite good moral
character and general fitness to practice law and that [her]
resumption of the practice of law in this state will not be
detrimental to the administration of justice or the public
interest."  BR 8.12.  
		The Board of Governors of the Bar recommended that
applicant's request for reinstatement be denied.  A Special
Master appointed by this court to inquire into certain factual
issues also recommended against reinstatement.  We have
considered the Special Master's report, applicant's written
objections to that report, the record of the proceedings before
the Special Master, and other material submitted by applicant and
the Bar.  We conclude that applicant has not carried her burden
of showing that she has the requisite good moral character and
general fitness to practice law, and that her resumption of the
practice of law will not affect adversely the administration of
justice or the public interest in this state.  Accordingly, we
deny reinstatement.
		Applicant's original suspension from the practice of
law in 1995 resulted from a Bar disciplinary proceeding
respecting incidents that occurred during applicant's
representation of a client in a domestic relations matter.  In
the course of that Bar proceeding, applicant stipulated that she
had:  (1) disbursed funds garnished from her client's former
husband to herself and to her client after agreeing with the
garnishee's lawyer that she would hold the funds until the
propriety of the garnishment was resolved; (2) failed to inform
her client of a restraining order that required that the disputed
funds be held; (3) failed to comply with multiple court orders to
pay the garnished funds into court, resulting in her being held
in contempt of court; (4) refused to answer a court's questions
as to whom, besides her client, she had disbursed the garnished
funds; and (5) refused to appear before a judge who had been
assigned to the matter and, in related court appearances, had
conducted herself in a threatening and discourteous manner in her
dealings with that judge.  Applicant also stipulated that the
foregoing conduct violated a number of disciplinary rules and
agreed to an 18-month suspension from the practice of law, which
began on January 1, 1995.  
		The Bar then initiated a second disciplinary
proceeding, which was based on unrelated conduct that occurred
before the original suspension.  In that case, applicant, without
her client's permission, had disbursed to herself part of the
proceeds from two judgments in her client's favor.  After hearing
evidence and argument, a trial panel of the Disciplinary Board
found that applicant had violated Code of Professional
Responsibility Disciplinary Rule (DR) 1-102(A)(3) (engaging in
conduct involving dishonesty, fraud, deceit, or
misrepresentation) and other disciplinary rules pertaining to
client funds, and recommended that applicant be disbarred.  On de
novo review, this court concluded that applicant had not violated
DR 1-102(A)(3), but that a six-month suspension was the
appropriate sanction for other charged violations that had been
proved.  In re Starr, 326 Or 328, 952 P2d 1017 (1998).
		In September 1998, after both suspension periods had
ended, applicant applied for reinstatement under BR 8.1.  After
considering her reinstatement materials, the Board of Governors
recommended that the application be denied.  Applicant sought
review of that adverse recommendation, as provided in BR 8.8.
		In its recommendation, the Bar suggested that further
evidentiary development before a trial panel of the Disciplinary
Board might be appropriate.  See BR 8.8 (upon petition for
Supreme Court review of adverse recommendation, "[i]f the court
considers it appropriate, it may refer the petition to the
Disciplinary Board to inquire into the applicant's moral
character and general fitness to practice law").  This court
chose, instead, to appoint a Special Master to conduct an inquiry
into three areas of concern identified by the Bar. (1)  The court
directed the Special Master to report his findings and
conclusions with respect to those concerns, as well as to the
ultimate question raised in this proceeding.  
		After receiving evidence, the Special Master submitted
a report containing his findings with respect to the three
concerns that this court had identified -- whether applicant
recognized her wrongdoing, whether she had been candid with
employers during her suspension, and her fitness in other
respects.  The Special Master concluded that applicant had failed
to make the showing of moral character, professional fitness, and
lack of detriment to the justice system and the public that is
required before an applicant may be reinstated under BR 8.1.  He
further concluded that she had failed to show that "she ha[d]
been able to effectuate a change in the type of conduct that
caused her to be suspended."  The matter now is before us for
final disposition.
		As noted, an applicant for reinstatement has the burden
under BR 8.12 of showing by "clear and convincing evidence" that "the applicant has the requisite good moral character
and general fitness to practice law and that the
applicant's resumption of the practice of law in this
state will not be detrimental to the administration of
justice or the public interest."
Under the foregoing standard, the evidence must persuade us that
it is highly probable that applicant meets the criteria for
reinstatement.  Any substantial doubts about an applicant's
character must be resolved in favor of protecting the public by
denying the application for reinstatement.  In re Griffith, 323
Or 99, 105-06, 913 P2d 695 (1996).
		Before we turn to the merits of the case, we first
address two evidentiary concerns that applicant raised in her
response to the Special Master's recommendation.  Applicant first
contends that the Special Master erred in compelling the
production of her therapist's treatment records, because those
records are privileged under OEC 504, the evidentiary rule
containing to the psychotherapist-patient privilege.  The Special
Master ordered the production of the records after he concluded
that applicant had waived her privilege.  See OEC 504(4)(b)(A)
(no privilege where patient relies on particular condition as 
element of patient's claim or defense).  Applicant contends that
she did not make her emotional state an element of her claim or
defense. 
		We do not agree with that assessment.  After she
applied for reinstatement, applicant received a letter from the
Bar disciplinary office that suggested that applicant might wish
to supplement her application file to address concerns about how
she was addressing personal and emotional problems that had been
alluded to in her disciplinary proceedings and in her application
materials.  The letter suggested that applicant might wish to
identify any therapists whom she had consulted in recent years
about problems that could affect her ability to practice law and
to indicate whether she would permit those therapists to release
her treatment records or discuss her case.  Thereafter, applicant
submitted supplemental information in support of her
reinstatement application.  In a section of that material devoted
to the issue of rehabilitation, she wrote that 
"[m]ost * * * of [applicant's] work on rehabilitation
has come through regular psychotherapy with a
psychologist whom [applicant] began seeing regularly
after the adverse decision by the trial panel. 
[Applicant] * * * felt it important to address the
issues that had resulted in the disciplinary hearings." 

		Applicant appended a record showing the dates of her
office appointments with her therapist.  Applicant also submitted
an evaluation by a psychologist who never had treated her, but
who based his evaluation on a personal interview, a review of the
decisions in applicant's disciplinary proceedings, and the
results of a standard psychological test.  Applicant did not
agree to the release of her therapist's records; neither did she
agree to an independent psychological evaluation that the Bar had
sought.
  		Applicant contends that she submitted the psychological
materials "in the spirit of cooperation," not to show that there
had been an improvement in her psychological condition.  She
contends that she never has argued that her past behavior
resulted from emotional problems, but only that that behavior
surfaced at a time when she was under a great deal of stress.  In
short, she argues that OEC 504(4)(b)(A) does not apply because
she did not make her emotional state an element of her case. 
		Regardless of the label that applicant attached to her
problems, she clearly indicated in her submissions to the Bar
that there was an emotional component to her past conduct that
she was addressing through psychotherapy.  The fact that
applicant submitted her therapist's appointment calendar and
other psychological materials leads to the reasonable inference
that she wished to create the impression that she had dealt with
the emotional problems using that therapeutic approach.  Although
the Bar may have encouraged her to do so, it was applicant's
choice to interject her psychological condition and treatment
into the inquiry -- most likely because she understood that it
was an important, perhaps critical, issue to the Bar and that
ignoring it would not serve her cause.  And, once applicant
raised the issue as pertinent to her claim that she now is
entitled to reinstatement, she waived the privilege that
ordinarily would apply to her communications with that
psychotherapist.  
		Applicant also objects to the Special Master's decision
to admit certain documents pertaining to applicant's malpractice
action against the lawyer who had represented her in her second
disciplinary proceeding.  Applicant argues that the documents
were not offered in a timely manner, in that they were not
submitted with the Bar's pretrial statement and were not turned
over to applicant by September 20, 1999, the designated date for
such disclosure.  
		In the order referring this matter to the Special
Master, this court provided a strict time line for the
proceedings.  The order included the following provision:  
"On or before September 20, 1999, each party shall
provide the special master with and serve on the other
party * * * copies of any documentary evidence,
including affidavits, that the party intends to offer
at the hearing.  A witness or document not identified
properly in the foregoing submissions shall not be
considered at the hearing."

Applicant asserts that the Bar never served her with copies of
the documents at issue and that it did not submit the materials
to the Special Master until the date of the hearing.  Although
the validity of that assertion cannot be ascertained clearly from
the record, we do note that applicant objected to the admission
of the documents on the ground of untimeliness, that the
objection was overruled without explanation, and that the Bar has
not responded to applicant's claim of untimeliness.  Given those
facts, we think that the best solution is to omit the documents
from the scope of our review.  We note, however, that applicant
discussed her malpractice action against her former lawyer at
length in her own testimony and that she has not argued that we
should not consider that testimony.             
		Turning to the merits, the Bar in its adverse
recommendation to this court identified seven "issues of concern"
regarding applicant's qualification for reinstatement.  We
address each of those concerns in turn, some more extensively
than others.  
DISCIPLINARY HISTORY
		The Bar argues that, although applicant already has
served the terms of suspension for her past violations of the
disciplinary rules, her entire disciplinary record is relevant in
evaluating whether she has the requisite moral character and
fitness to practice law.  
		We agree.  In all reinstatement cases, it is the
applicant's present character and fitness that is at issue. 
However, past acts or conduct rationally may be connected to that
issue, In re Fine, 303 Or 314, 317, 736 P2d 183 (1987), and
usually will be relevant when an applicant seeks reinstatement
after a disciplinary suspension.  In such cases, the past conduct
that led to the suspension is important because, in addition to
the ordinary burden of showing present good character and
fitness, this court must be satisfied specifically that the
applicant "will not again be influenced by the specific character
flaw" that led to suspension, i.e., that there has been
meaningful character reformation.  See Griffith, 323 Or at 106
(so stating with respect to application for reinstatement under
former rule permitting reinstatement after disbarment).  We
already have described applicant's disciplinary history, which
includes serious disciplinary rule violations.     
RECOGNITION OF WRONGDOING AND REMORSE
		Applicant has the burden of showing that she has
reformed herself respecting the type of conduct that led to her
suspension.  One of the most important questions in measuring
reformation is whether an applicant acknowledges past wrongdoing
and takes responsibility for that misconduct.  Griffith, 323 Or
at 110.  In this proceeding, the Bar found little, if any,
evidence in the application for reinstatement or in applicant's
own testimony that suggested that applicant either acknowledged
her past acts as wrongdoing or took responsibility for those
acts.  We referred the issue to the Special Master, whose
findings on this point were mixed.  The Special Master found, for
example, that applicant sincerely regretted her earlier
misconduct, but he also found that applicant continues to blame
others for her disciplinary problems.  Based on our own review of
the record, we agree with the Special Master's mixed appraisal.  
CHARACTER EVIDENCE
		We have recognized that personal and professional
references are important and often reliable sources of evidence
of an applicant's moral character.  Griffith, 323 Or at 108.  The
Bar contends that applicant's submissions in that regard are
unpersuasive.  We agree. 
		As part of her application for reinstatement, applicant
was required to submit five formal character questionnaires that
had been completed by persons who were able to provide a
"factual, accurate and reliable appraisal of [her] character." 
Applicant submitted the required questionnaires and also
submitted several informal letters of support from friends and
former clients.  The informal letters of support present a
uniformly positive picture of applicant as a caring person who is
deeply committed to social justice and who recently has learned
to deal more effectively with the emotional outfall of that level
of commitment.  The responses to the formal questionnaires, on
the other hand, were mixed, with two of the five respondents
indicating that they were unable to give a factually accurate and
reliable appraisal of applicant's character, because they had had
little contact with her in recent times or considered themselves
to be inadequately informed.  Taken as a whole, applicant's
character evidence does not help persuade us that applicant meets
the criteria for reinstatement.
COOPERATION WITH THE BAR
	   In its adverse recommendation, the Bar asserted that
applicant had failed to cooperate fully with its investigation
and that it viewed that failure "as further evidence of
[applicant's] poor judgment."  Applicant responded that her
responses to the Bar's requests were reasonable under the
circumstances and that her refusal to accede to the Bar's demands
should be assessed in the light of this court's decision in In re
Jolles, 235 Or 262, 383 P2d 388 (1963), discussed post.
		This is an application for reinstatement in which
failure to cooperate with the Bar disciplinary counsel's office
in its investigation of the application is not, in itself, a
basis for concluding that the applicant lacks the requisite good
moral character and general professional fitness that is
required.  It is not a disciplinary proceeding, in which
applicant could be charged for violating a disciplinary rule if
she failed to cooperate with the Bar's investigation.  See DR 1-103(C) (lawyer who is subject of disciplinary investigation shall
comply with reasonable requests of authority empowered to
investigate).  However, a failure to cooperate might reflect a
trait or mindset that is relevant, such as a persistent, even
reckless, lack of professionalism or a failure to acknowledge
prior wrongdoing.  More importantly, a failure to cooperate with
the Bar could result -- as it has here -- in a less-than-complete
record with respect to relevant questions about the applicant's
character and fitness.  Because the Bar is charged with
investigating reinstatement applications for the purpose of
making a recommendation to this court, BR 8.1, and because the
applicant bears the burden of proof with respect to showing his
or her fitness, BR 8.12, we expect applicants for reinstatement
to make every effort to cooperate with the Bar's reasonable
requests and to be prepared to accept the evidentiary
implications of any failure to do so.
	Our review of the record shows that applicant was less
than fully cooperative with the Bar in two respects:  (1) she
refused to meet with disciplinary office staff at the Bar office
to discuss her reinstatement application; and (2) she declined to
submit to an independent psychological evaluation.  The latter
point concerns us, because it leaves a gap in the evidence on a
relevant question, viz., whether applicant has dealt with the
emotional problems that apparently were associated with her
earlier misconduct. (2)
		Applicant's failure to cooperate with the Bar's request
for a personal interview is more troubling.  We note that
applicant's correspondence with the Bar demonstrates antagonism
toward the disciplinary counsel's office as well as an equivocal
attitude about her own culpability in the matters that led to her
suspension.  Applicant's refusal to attend a personal interview
is another manifestation of that mindset.  We reach that
conclusion not only because of the patent reasonableness of the
Bar's request, but also because of applicant's unprofessional and
defiant stance in refusing. (3)
		Applicant contends that her refusal was reasonable and
that it was the Bar that was unreasonable in refusing to accede
to her offer of a compromise:  (1) to meet in a neutral setting;
(2) to exclude certain members of the disciplinary office from
attending; and (3) to limit the interview to questions that would
be presented to applicant in writing prior to the interview.  
Applicant notes that, in Jolles, 235 Or at 276-77, this court
approved the application of an applicant who had refused to
disclose certain information to the Bar, but who had offered a
compromise that the Bar had rejected.
		Applicant's effort to compare her case to Jolles is not
apt.  In Jolles, this court concluded that the applicant's
reasons for refusing to disclose information to the Bar -- that
he was afraid that such disclosure would harm his former
associates -- were sincere and selfless, and that the applicant
demonstrated his sincerity by his efforts to arrange a compromise
that would provide the desired information without causing harm. 
Id.  Applicant's claimed reasons for not wanting to attend the
requested interview -- that she found the Bar offices and some
members of the Bar staff to be intimidating and wanted to ensure
the accuracy of her statements -- are not comparable.  
CANDOR WITH EMPLOYERS
				In its adverse recommendation on her application, the
Bar asserted that applicant had performed legal research and
paralegal services for other lawyers during the period of her
suspension, and that some of those employers had reported to the
Bar that applicant had not been candid about her disciplinary
status when she applied for employment.  This court referred that
issue to the Special Master for further factual development.  The
Special Master found that applicant had not disclosed her
suspended status to some prospective legal employers and that
legal employers generally expect lawyer-applicants for non-lawyer
positions to disclose the fact of suspension from the Bar.  The
Special Master concluded that applicant's failure to disclose her
suspended status showed a lack of candor that is unacceptable for
a lawyer.
		Lawyers who have been suspended from the practice of
law may not practice law during the period of their suspension. 
BR 6.3.  Suspended lawyers also must refrain from conduct that
conveys an impression that they are qualified to practice law. 
See, e.g., In re Kraus, 295 Or 743, 752-53, 670 P2d 1012 (1983)
(continued use of law office, retention of sign identifying
oneself as an attorney, and continued use of business listing in
telephone directory might violate required standard of conduct
during suspension).  Subject to those two prohibitions, however,
suspended lawyers may seek and accept employment with law firms
and other legal employers.  For obvious reasons, doing so may
require a lawyer who is suspended from practice to navigate some
difficult terrain.
		Since her suspension, applicant has worked for a number
of lawyers.  The record shows that applicant was honest about the
fact of her suspension with some of those employers, thereby
avoiding any concern about conveying the impression that she
still was qualified to practice law.  However, the record also
shows that, at other times, applicant was less forthright.  For
example, during her suspension, she applied to be a contract
lawyer.  The lawyer who advertised the position ultimately hired
her.  That lawyer testified at the hearing before the Special
Master about the circumstances surrounding applicant's
employment.  He testified that applicant did not disclose to him
at the time of the interview or at any time during her employment
that she was suspended.  He also testified that, at the time he
hired applicant, he needed someone who could perform "the full
range of legal work involved" and that he was under the
impression that applicant was a contract lawyer, i.e., fully
licensed to practice law.  The lawyer related that, after
applicant had been working in his office for a short while, he
asked her to argue a motion and was upset when she told him that
she could not appear in court because she had not paid her
malpractice insurance.  The lawyer told applicant that he would
not continue to pay her the agreed-upon rate of $50 per hour if
she were unable to do all the work that was expected and that he
would reduce her compensation to that of a legal assistant clerk
-- $30 per hour -- unless she agreed to take care of her
insurance problem.  Applicant opted for the reduced rate without
ever disclosing to the lawyer that she was under suspension.   
		Also during her suspension, applicant identified
herself to a prospective employer on at least one occasion as a
"contract lawyer" without also disclosing that she was at that
time suspended.  Specifically, she responded to an advertisement
for a paralegal position (which clearly did not involve the
practice of law), by submitting a resume that identified herself
as a "J.D." and a "Contract Lawyer," and by enclosing a cover
letter that stated that she was a "former litigator currently
doing contract work on an ad hoc basis."  The resume indicated
that applicant's membership in the Bar was "currently inactive." 
Applicant did not disclose the fact of her suspension when she
was interviewed for the job.  She was hired.  The lawyer who
hired her testified before the Special Master that he was
surprised when he later learned that applicant had been
suspended, and he felt that he had been misled.  
		In her own testimony, applicant asserted that her
conduct in the foregoing circumstances was not deceptive.  She 
explained that, despite her suspension, she is still a J.D. and a
lawyer.  Applicant also asserted that identifying herself as a
"contract lawyer" on a resume or otherwise would not or should
not imply that she was practicing law.  Applicant also argued
that, in employment interviews, her obligation of candor would be
satisfied if she answered the employer's questions honestly and
volunteered any adverse information that was relevant to the work
that she would be asked to perform.  Applicant indicated that her
contact with employers should not be a cause for concern because,
in every circumstance in which she had omitted any mention of her
suspension, she had determined that the fact of her suspension
was not relevant to the work that she would be required to do.    
		Applicant's views about the limits of her duty of
candor are startling.  First, applicant incorrectly suggests that
identifying herself as a "contract lawyer," either by including
that designation on her resume or by answering a job listing for
a contract lawyer, does not convey the implication that she
presently is qualified to practice law.  Although it is true that
contract lawyers often perform work that is not, strictly
speaking, the practice of law, the use of the title in the
context of an application for legal employment clearly implies a
present qualification to practice.
	     Neither does it matter that applicant claims to have
felt assured that the work for which she was applying would not
involve the actual practice of law.  When applicant styled
herself as a contract lawyer in response to an advertisement for
paralegal help, she was setting herself apart from other
paralegal applicants, and she was inviting the employer to select
her on that basis.  Whether or not the employer actually based
its hiring decision on her self-designation, applicant was not
candid when she described herself in terms that implied that she
was qualified to practice law.    
		It seems clear, moreover, that, in at least one of the
incidents described above, the employer actually was seeking to
employ someone who could practice law and that applicant only was
hoping or gambling that she would not be asked to cross that
line.  Her gamble did not pay off, and the employer was left in
the lurch -- at least, he did not obtain the employee for whom he
thought that he had bargained.  Under the circumstances,
applicant knew or should have known that the fact of her
suspension probably would make a difference to the employer, and
her failure to volunteer information about it reflects a lack of
candor.
FITNESS IN OTHER RESPECTS
		The Bar raised one final concern in its recommendation
against applicant's reinstatement, focusing on whether applicant
has resolved certain personal and emotional problems that
purportedly have caused her to behave inappropriately in the
past. 
		The record shows that much of applicant's past
misconduct is marked by a common theme of uncontrolled and
inappropriate combativeness.  Without a reliable, independent
assessment of her emotional status at this time, this court is
unable to determine whether applicant has resolved that problem. 
Should she seek reinstatement in the future, the applicant may
need to address this.
		For the foregoing reasons, we hold that applicant has
not carried her burden of showing, by clear and convincing
evidence, that she has the requisite good moral character and
fitness to practice law, and that her resumption of the practice
of law will not be a detriment to the public or to the
administration of justice in this state.
DISPOSITIONAL OPTIONS
		 Applicant suggests that, if we are unwilling to
approve her application unconditionally, we should consider the
option of reinstating her with conditions.  She suggests the
following conditions:  (1) that she continue to work with the
Oregon Attorney Assistance Program; (2) that she continue to work
with a mentor; and (3) that she not violate the Code of
Professional Responsibility for two years.
		This court rejected a similar request for conditional
reinstatement in In re Gortmaker, 308 Or 482, 494-95, 782 P2d 421
(1989), reasoning that, if clear and convincing evidence of an
applicant's good moral character is lacking, an application for
reinstatement should be denied outright.  We find nothing in the
facts of the present case that persuades us that applicant's
request for conditional reinstatement should be treated
differently. 
		Applicant argues in the alternative that, if we are
unwilling to approve her application on the record that is before
us, we must refer the matter to the Disciplinary Board for a
hearing under BR 8.8.  Applicant contends that she has a due
process right to a hearing before the Disciplinary Board and that
the use of a Special Master to develop the record cannot
substitute for the referral procedure that is provided in the Bar
Rules of Procedure.       
		Applicant appears to believe that all lawyers whose
applications for reinstatement are denied by the Bar are entitled
to a trial panel proceeding under BR 8.8.  That belief is
unfounded.  BR 8.8 provides for Supreme Court review of an
adverse recommendation on a reinstatement application.  It
further provides that this court "may" refer the petition for
review of an adverse recommendation to the Disciplinary Board,
"if the court considers it appropriate."  (Emphasis added.)  
BR 8.8 contemplates that, in some circumstances, this court will
conclude that a referral to the Disciplinary Board is not
appropriate.  That rule does not require a Disciplinary Board
proceeding in those circumstances.  
		We do not deny that applicant has an interest in
regaining her ability to practice law or that she has a right to
an appropriate level of process before her bid for reinstatement
can be denied.  See In re Nash, 317 Or 354, 364, 855 P2d 1112
(1993) (noting, in review of reinstatement proceeding, that
United States Supreme Court has held that state cannot exclude a
person from the practice of law in a manner that contravenes due
process).  We are satisfied, however, that the choice to refer
the matter to a Special Master for a hearing and recommendation
was appropriate and that applicant has received the process to
which she is entitled.  Accordingly, we reject her argument that
this matter should be referred to the Disciplinary Board. 
CONCLUSION
	  	Applicant has not established by clear and convincing
evidence that she has the requisite good moral character and
general fitness to practice law, and that her resumption of the
practice of law will not be detrimental to the administration of
justice or the public interest.  
		Applicant's application for reinstatement to the Oregon
State Bar is denied.




1. 	The Bar identified seven such areas:  (1) applicant's
history of repeated serious violations; (2) applicant's seeming
failure to recognize her past actions as wrong; (3) the weakness
of applicant's character references; (4) applicant's lack of
candor about her suspension to those who employed her after her
suspension; (5) applicant's lack of cooperation with the Bar; (6)
applicant's continuing litigiousness; and (7) applicant's fitness
in other respects, particularly with respect to her psychological
and emotional state.  This court concluded that the existing
record was sufficient with respect to four of those concerns --
applicant's history of violations, the quality of her character
references, her level of cooperation with the Bar, and her
litigiousness -- but asked the Special Master to develop the
record further with respect to the remaining concerns.

Return to previous location.



2. 	We agree with the Special Master that the expert
opinions that are in the record are unpersuasive with respect to
that issue, because the experts were not able to conduct a
meaningful examination of applicant.

Return to previous location.



3. 	Perhaps the starkest example of applicant's position is
in applicant's response to a letter written by Mark Johnson, who
was president of the Bar at the time, asking applicant to attend
an interview that a member of the Bar disciplinary counsel's
office had requested.  Applicant wrote:  "Yes, I know that [Bar
counsel] claims to want to interview me, but that does not allow
me to interview her."    
Return to previous location.